--------------------------------------------------------------------------------

EXHIBIT 10.1


LOAN AGREEMENT


This Loan Agreement is dated as of January 8, 2015, and is between JACKSONVILLE
BANCORP, INC., a Florida corporation (the “Borrower”), and Castle Creek SSF-D
Investors, LP  , (the “Lender”).


The Borrower desires to borrow funds and obtain other financial accommodations
from the Lender. The Lender is willing to lend funds and extend other financial
accommodations to the Borrower under the terms and conditions set forth in this
agreement.


The parties therefore agree as follows:



1. DEFINITIONS; OTHER INTERPRETIVE PROVISIONS.




1.1. Defined Terms. For the purposes of this agreement, the definitions apply:



“Bankruptcy Code” means the United States Bankruptcy Code, as now existing or
hereafter amended.


“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
on which banks are authorized or required to be closed for the conduct of
commercial banking business in Jacksonville, Florida.


“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the date of this agreement, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.


“Change in Control” means the occurrence of any of the following events: (1) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date of this agreement), of Capital Securities representing more than 50%
of the aggregate ordinary voting power represented by the issued and outstanding
Capital Securities of the Borrower; or (2) the Borrower ceases to own and
control, directly or indirectly, 100% of each class of the outstanding Capital
Securities of Jacksonville Bank.


“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
capital leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person, (g) all net hedging obligations of such
Person, (h) all contingent liabilities of such Person, (i) all Debt of any
partnership of which such Person is a general partner, (j) all non-compete
payment obligations, earn-outs and similar obligations and (k) any Capital
Securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise.
1

--------------------------------------------------------------------------------



“Default” means any event that, with the giving of notice, the passage of time,
or both, would constitute an Event of Default.


“Default Rate” means a per annum rate of interest equal to the Revolving Loan
Interest Rate plus 2%.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“Event of Default” means any of the events or conditions which are set forth in
section 6.1.


“Financial Statements” has the meaning set forth in section 4.13.


“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.


“Indemnified Party” refers to the Lender and each of its attorneys and agents.


“Jacksonville Bank” means The Jacksonville Bank, a Florida corporation and a
wholly owned subsidiary of the Borrower


“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation, including, without
limitation, any mortgage, lien, encumbrance, title retention lien, charge, or
other security interest of any kind, whether arising by contract, as a matter of
law, by judicial process or otherwise.


“Loan Documents” means this agreement, each Revolving Loan Note, and all other
instruments, documents, certificates, and agreements from time to time executed
and delivered by the Borrower for the benefit of the Lender pursuant to any of
the foregoing, and all amendments, restatements, supplements, and other
modifications thereto.


“Obligations” means the Revolving Loans, as evidenced by any Revolving Note; all
interest accrued thereon (including interest which would be payable as
post-petition in connection with any bankruptcy or similar proceeding, whether
or not permitted as a claim thereunder); any fees due the Lender under this
agreement; any expenses incurred by the Lender under this agreement; all
liabilities and obligations of the Borrower under this agreement, under any
other Loan Document; any reimbursement obligations of the Borrower in respect of
surety bonds; and any and all other liabilities and obligations owed by the
Borrower to the Lender from time to time, howsoever created, arising or
evidenced, whether direct or indirect, joint or several, absolute or contingent,
now or hereafter existing, or due or to become due, together with any and all
renewals, extensions, restatements, or replacements of any of the foregoing.
2

--------------------------------------------------------------------------------





“Person” means any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.


“Revolving Loan” means each direct advance made by the Lender to the Borrower
under and pursuant to this agreement, as set forth in section 2.1.


“Revolving Loan Commitment” means $1,500,000  .


“Revolving Loan Interest Rate” means a per annum rate of interest equal to   8  
%.


“Revolving Loan Maturity Date” means   January 7, 2017 , or any earlier date as
of which the Revolving Loans are accelerated or the Revolving Commitment is
terminated, in each case as provided in this agreement.


“Revolving Loan Note” means a promissory note in the form prepared by and
acceptable to the Lender, dated as of the date of this agreement, in the amount
of the Revolving Loan Commitment and maturing on the Revolving Loan Maturity
Date, duly executed by the Borrower and payable to the order of the Lender,
together with any and all renewal, extension, modification or replacement notes
executed by the Borrower and delivered to the Lender and given in substitution
therefor.


“Voidable Transfer” is as defined in section 7.20.


1.2.          Other Interpretive Provisions. (a) Section references are to this
agreement unless otherwise specified. The words “of this agreement,” “in this
agreement” and “under this agreement” and words of similar import when used in
this agreement refer to this agreement as a whole and not to any particular
provision of this agreement. The term “including” is not limiting, and means
“including, without limitation.” Unless otherwise expressly provided in this
agreement, (1) references to agreements (including this agreement and the other
Loan Documents) and other contractual instruments are deemed to include each
subsequent amendment, restatement, supplement, and other modification thereto,
but only to the extent that that amendment, restatement, supplement, or other
modification is not prohibited by the terms of any Loan Document, and (2)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions amending, replacing, supplementing, or
interpreting that statute or regulation.


(b)            To the extent that any other Loan Document is inconsistent with
this agreement, this agreement governs.



2. COMMITMENT OF THE LENDER.



2.1.               Revolving Loans. (a) Subject to this agreement and the other
Loan Documents, and in reliance upon the representations and warranties of the
Borrower set forth in this agreement and in the other Loan Documents, the Lender
agrees to make Revolving Loans to the Borrower at such times as the Borrower
from time to time requests until, but not including, the Revolving Loan Maturity
Date, and in such amounts as the Borrower from time to time requests; provided
that the Borrower shall provide the Lender with no less than ten (10) Business
Days' written notice of any such request. The aggregate principal balance of all
Revolving Loans outstanding at any time may not exceed the Revolving Loan
Commitment. Revolving Loans made by the Lender may be repaid and, subject to the
terms and conditions of this agreement, borrowed again up to, but not including,
the Revolving Loan Maturity Date unless the Revolving Loans are otherwise
accelerated, terminated, or extended as provided in this agreement.
3

--------------------------------------------------------------------------------



(b)            Except as otherwise provided in this section 2.1(b), the
principal amount of the Revolving Loans outstanding from time to time will bear
interest at the Revolving Loan Interest Rate. Accrued and unpaid interest on the
unpaid principal balance of all Revolving Loans outstanding from time to time
will be due and payable quarterly in arrears on the last day of each March,
June, September, and December, commencing on   March 31, 2015    , and on the
Revolving Loan Maturity Date. From and after maturity, or after the occurrence
and during the continuation of an Event of Default, interest on the outstanding
principal balance of the Revolving Loans, at the option of the Lender, may
accrue at the Default Rate and will be payable upon demand from the Lender.


(c)             The Borrower shall pay to the Lender, quarterly in arrears on
the last day of each March, June, September and December, commencing on    March
31, 2015   , and on the Revolving Loan Maturity Date, a non-utilization fee in
an amount equal to (1) 2% per annum, multiplied by (2) the result of (a) the
Revolving Loan Commitment, minus (b) the daily average of the aggregate
principal amount of all Revolving Loans outstanding.


(d)            The Borrower shall repay all Revolving Loans under this agreement
on the Revolving Loan Maturity Date, unless payable sooner pursuant to the
provisions of this agreement. The Borrower may from time to time prepay the
Revolving Loans, in whole or in part, without any prepayment penalty whatsoever.


(e)             The Borrower may, upon 30 days’ prior written notice to the
Lender, terminate the Revolving Commitment and this credit facility.
Concurrently with any such termination of the Revolving Commitment that occurs
before the date that is two years after the date of this agreement, the Borrower
shall pay to the Lender an early termination fee in an amount equal to 2% of the
Revolving Commitment.


(f)             The Revolving Loans are evidenced by one or more Revolving Loan
Notes.


(g)            Each Revolving Loan will be made available to the Borrower upon
any written, verbal, electronic, telephonic, or telecopy loan request which the
Lender in good faith believes to emanate from a properly authorized
representative of the Borrower, whether or not that is in fact the case. Each
such request will be effective upon receipt by the Lender, will be irrevocable,
and must specify the requested funding date and amount. A request for a direct
advance must be received by the Lender no later than 11:00 a.m. (Jacksonville,
Florida, time) fourteen calendar days before the day it is to be funded. The
Borrower hereby irrevocably confirms, ratifies, and approves all such advances
by the Lender and hereby indemnifies the Lender against losses and expenses
(including court costs, attorneys’, and paralegals’ fees) and shall hold the
Lender harmless with respect thereto.
4

--------------------------------------------------------------------------------



2.2.               Interest and Fee Computation; Collection of Funds. Except as
otherwise set forth in this agreement, all interest and fees are calculated on
the basis of a year consisting of 360 days and for the actual number of days
elapsed. Principal payments submitted in funds not immediately available will
continue to bear interest until collected. If any payment to be made by the
Borrower under this agreement or under any Revolving Loan Note becomes due on a
day other than a Business Day, that payment must be made on the next succeeding
Business Day and that extension of time will be included in computing any
interest in respect of that payment. Notwithstanding anything to the contrary
contained in this agreement, the final payment due under any of the Revolving
Loans must be made by wire transfer or other immediately available funds. All
payments made by the Borrower under this agreement or under any of the Loan
Documents must be made without setoff, counterclaim, or other defense. To the
extent permitted by applicable law, all payments under this agreement or under
any of the Loan Documents (including any payment of principal, interest, or
fees) to, or for the benefit, of any Person must be made by the Borrower free
and clear of, and without deduction or withholding for, or account of, any taxes
now or hereinafter imposed by any taxing authority.


3.                   CONDITIONS OF BORROWING. The Lender’s obligation to
disburse, make, or continue all or any Revolving Loan or any portion of the
Revolving Loans on any date is subject in each case to the satisfaction of the
following conditions:



(1) that on or before that date the Borrower has delivered to the Lender, and
the Lender has received, all Loan Documents and all other certificates,
financial statements, schedules, resolutions, opinions of counsel, notes, and
other documents that are provided for under this agreement or that the Lender
otherwise reasonably requires;




(2) that no Default or Event of Default has occurred and is continuing as of
that date; and




(3) that each representation and warranty contained in this agreement or in any
other Loan Document is accurate as of that date, with the same effect as though
that representation or warranty had been made on and as of that date.



4.                    REPRESENTATIONS AND WARRANTIES. To induce the Lender to
make the Revolving Loans, the Borrower makes the following representations and
warranties to the Lender, each of which will survive the execution and delivery
of this agreement:


4.1.               Borrower Organization and Name. The Borrower is a corporation
duly organized, existing, and in good standing under the laws of the state of
Florida, with full and adequate power to carry on and conduct its business as
presently conducted. The Borrower is duly licensed or qualified in all foreign
jurisdictions wherein the nature of its activities requires that qualification
or licensing, except for any jurisdiction where the failure to so qualify could
not reasonably be expected to have a material adverse effect on the Borrower.
The exact legal name of the Borrower is as set forth in the introductory clause
of this agreement.


4.2.               Authorization. The Borrower has full right, power, and
authority to enter into this agreement, to make the borrowings, and execute and
deliver the Loan Documents as provided in this agreement and to perform all of
its duties and obligations under this agreement and the other Loan Documents.
The execution and delivery of this agreement and the other Loan Documents and
the observance or performance of any of the matters and things in this agreement
or therein set forth will not violate or contravene any provision of law or of
the organizational documents of the Borrower. All necessary and appropriate
action has been taken on the part of the Borrower to authorize the execution and
delivery of this agreement and the Loan Documents.
5

--------------------------------------------------------------------------------



4.3.               Validity and Binding Nature. This agreement and the other
Loan Documents are the legal, valid, and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms, subject to
bankruptcy, insolvency, and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.


4.4.               Consent; Absence of Breach. The execution, delivery, and
performance of this agreement, the other Loan Documents, and any other documents
or instruments to be executed and delivered by the Borrower in connection with
the Revolving Loans, and the borrowings by the Borrower under this agreement, do
not and will not (1) require any consent, approval, authorization of, filings
with, notice to, or other act by or in respect of any governmental authority or
any other Person (other than any consent or approval which has been obtained and
is in full force and effect); or (2) conflict with any of the following: (a) any
provision of law or any applicable regulation, order, writ, injunction, or
decree of any court or governmental authority; (b) the organizational documents
of the Borrower; or (c) any material agreement, indenture, instrument, or other
document, or any judgment, order, or decree, which is binding upon the Borrower
or any of its properties or assets.


4.5.               Permits; Franchises. The Borrower possesses all permits,
memberships, franchises, contracts, and licenses required and all trademark
rights, trade names, trade name rights, patents, patent rights and fictitious
name rights necessary to enable it to conduct the business in which it is now
engaged without conflict with the rights of others.


4.6.               Litigation. Except as disclosed to the Lender in writing,
there is no litigation, arbitration proceeding, demand, charge, claim, petition,
or governmental investigation or proceeding pending or, to the knowledge of the
Borrower, threatened against the Borrower, in each case which, if adversely
determined, could reasonably be expected to have a material adverse effect upon
the Borrower.


4.7.               Event of Default. No Event of Default or Default exists or
would result from the incurrence by the Borrower of any of the Obligations under
this agreement or under any of the other Loan Document, and the Borrower is not
in default (without regard to grace or cure periods) under any other contract or
agreement to which it is a party, the effect of which could reasonably be
expected to have a material adverse effect on the Borrower.


4.8.               Adverse Circumstances. No condition, circumstance, event,
agreement, document, instrument, restriction, litigation, or proceeding (or
threatened litigation or proceeding or basis therefor) exists which could
reasonably be expected to have a material adverse effect upon the Borrower or
which would constitute a Default or an Event of Default.


4.9.               Business Loan. The Revolving Loans, including interest rate,
fees and charges as contemplated hereby, are an exempted transaction under the
Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to time, and
do not (and when disbursed will not) violate the provisions of the Florida usury
laws, any consumer credit laws, or the usury laws of any state which may have
jurisdiction over this transaction or the Borrower.


4.10.            Taxes. The Borrower has timely filed all tax returns and
reports required by law to have been filed by it and has paid all taxes,
governmental charges, and assessments due and payable with respect to such
returns, except any such taxes or charges which are being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP have been set aside on its books, are insured against or
bonded over to the satisfaction of the Lender. There is no controversy or
objection pending or, to the knowledge of the Borrower, threatened in respect of
any tax returns of the Borrower. The Borrower has made adequate reserves on its
books and records in accordance with GAAP for all taxes that have accrued but
which are not yet due and payable.
6

--------------------------------------------------------------------------------



4.11.            Compliance with Regulation U. No portion of the proceeds of the
Revolving Loans will be used by the Borrower, or any affiliate of the Borrower,
either directly or indirectly, for the purpose of purchasing or carrying any
margin stock, within the meaning of Regulation U as adopted by the Board of
Governors of the Federal Reserve System or any successor thereto.


4.12.            Complete Information. This agreement and all financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials and information heretofore or contemporaneously herewith
furnished in writing by the Borrower to the Lender for purposes of, or in
connection with, this agreement and the transactions contemplated hereby is, and
all written information hereafter furnished by or on behalf of the Borrower to
the Lender pursuant hereto or in connection herewith will be, true and accurate
in every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by the Lender
that any projections and forecasts provided by the Borrower are based on good
faith estimates and assumptions believed by the Borrower to be reasonable as of
the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).


4.13.            Financial Condition.  The audited consolidated financial
statements of the Borrower as of and for the periods ended December 31, 2012 and
December 31, 2013, and the unaudited consolidated financial statements of the
Borrower as of and for the eleven months ended November 1, 2014 (collectively,
the "Financial Statements"), copies of each of which have been delivered to the
Lender, were prepared in accordance with GAAP (subject, in the case of such
unaudited statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly in all material respects the consolidated
financial condition of the Borrower as at such dates and the results of their
operations for the periods then ended.


4.14.            Ownership of Properties; Liens.  The Borrower owns good and, in
the case of real property, marketable title to all of its properties and assets,
real and personal, tangible and intangible, free and clear of all Liens.  No
financing statement, mortgage or other public notice is on file or of record in
any public office listing the Borrower as a debtor or a mortgagor.


4.15.            Solvency.  On the date hereof, and immediately prior to and
after giving effect to each borrowing hereunder and the use of the proceeds
thereof, with respect to the Borrower, (a) the fair value of its assets is
greater than the amount of its liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and liabilities evaluated
in accordance with GAAP, (b) the present fair saleable value of its assets is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, (c) it is able to realize upon
its assets and pay its debts and other liabilities (including disputed,
contingent and unliquidated liabilities) as they mature in the normal course of
business, (d) it does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature and (e) it is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which its property would constitute
unreasonably small capital.  In computing the amount of contingent and
unliquidated liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
7

--------------------------------------------------------------------------------




5. COVENANTS.



5.1.               Borrower Existence. (a) The Borrower shall at all times (1)
preserve and maintain its existence and good standing in the jurisdiction of its
organization; (2) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
material adverse effect on the Borrower); and (3) continue as a going concern in
the business which the Borrower is presently conducting.


(b)            The Borrower shall not (4) engage in any line of business other
than the businesses engaged in on the date of this agreement and businesses
reasonably related thereto; (5) change its name, its type of organization, its
jurisdiction of organization, or other legal structure; or (6) permit any of its
organizational documents to be amended or modified in any way that could
reasonably be expected to have a material adverse effect on the Lender.


5.2.               Compliance with Laws. (a) The Borrower shall use the proceeds
of the Revolving Loans for working capital and other general corporate or
business purposes not in contravention of any requirements of law and not in
violation of this agreement.


(b)            The Borrower shall comply in all respects, including in the
conduct of its business and operations and the use of its properties and assets,
with all applicable laws, rules, regulations, decrees, orders, judgments,
licenses, and permits, except where failure to comply could not reasonably be
expected to have a material adverse effect on the Borrower. In addition, and
without limiting the foregoing sentence, the Borrower (1) shall ensure, and
cause each Subsidiary to ensure, that no person who owns a controlling interest
in or otherwise controls the Borrower or any Subsidiary is or listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury or included in any Executive Orders; and (2) shall not use or
permit the use of the proceeds of the Revolving Loans to violate any of the
foreign asset control regulations of OFAC or any enabling statute or executive
order relating thereto.


5.3.               Payment of Taxes and Liabilities. The Borrower shall pay and
discharge, prior to delinquency and before penalties accrue thereon, all
property and other taxes and all governmental charges or levies against it, as
well as claims of any kind which, if unpaid, could become a Lien on any of its
property, but the Borrower will not be required under this section 5.3 to pay
any such tax or charge so long as it contests the validity thereof in good faith
by appropriate proceedings and sets aside on its books adequate reserves with
respect thereto in accordance with GAAP.


5.4.               Property. The Borrower shall at all times maintain, preserve,
its properties in good repair, working order, and condition, normal wear and
tear excepted, and shall from time to time make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof is fully preserved and maintained.
8

--------------------------------------------------------------------------------



5.5.               Insurance. The Borrower shall maintain and keep in force
insurance of the types and in amounts customarily carried in lines of business
similar to Borrower’s and deliver to Lender from time to time at Lender’s
request schedules setting forth all insurance then in effect.


5.6.               ERISA. The Borrower shall at all times comply with the
provisions of ERISA with respect to any retirement or other employee benefit
plan to which it is a party as employer. Promptly upon becoming aware thereof,
the Borrower shall advise the Lender of the occurrence of any “Reportable Event”
or “Prohibited Transaction” (as such terms are defined in ERISA) with respect to
any such plan of the Borrower and furnish to the Lender a written statement
setting forth details as to each such “Reportable Event” or “Prohibited
Transaction” and each action, if any, that the Borrower proposes to take with
respect thereto.


5.7.              Financial Information. The Borrower shall at all times
maintain a standard and modern system of accounting, on the accrual basis of
accounting and in all respects in accordance with GAAP. The Borrower shall not
make any change with respect to any such accounting principles without giving
prior notification to the Lender. The Borrower shall furnish to the Lender or
its authorized representatives all information regarding the business affairs,
operations, and financial condition of the Borrower as the Lender reasonably
requests from time to time.


5.8.              Permits; Franchises. The Borrower shall maintain, preserve,
and renew all permits, memberships, franchises, contracts, and licenses required
and all trademark rights, trade names, trade name rights, patents, patent
rights, and fictitious name rights necessary to enable it to conduct the
business without conflict with the rights of others.


5.9.               Notice of Proceedings. Promptly upon becoming aware thereof,
the Borrower shall give written notice to the Lender of any litigation,
arbitration, or governmental investigation or proceeding not previously
disclosed by the Borrower to the Lender that has been instituted or, to the
knowledge of the Borrower, is threatened against the Borrower or to which any of
its properties is subject, in each case which could reasonably be expected to
have a material adverse effect on the Borrower.


5.10.            Notice of Event of Default or Material Adverse Effect.
Immediately after the commencement thereof, the Borrower shall give written
notice to the Lender of the occurrence of any Default, Event of Default, or any
condition or event that could reasonably be expected to have a material adverse
effect on the Borrower.


5.11.            Encumbrances. The Borrower shall not, either directly or
indirectly, create, assume, incur, or suffer or permit to exist any Lien or
charge of any kind or character upon the Capital Securities of Jacksonville Bank
or any other asset of the Borrower.


5.12.            Mergers; Transfers; Sales. The Borrower shall not merge into or
consolidate with any Person. The Borrower shall not sell, assign, transfer, or
otherwise dispose of any of the Capital Securities of Jacksonville Bank without
the prior written consent of the Lender. The Borrower shall not sell, lease,
assign, transfer, or otherwise dispose of all or substantially all of its other
assets other than in the ordinary course of business.


5.13.            Transactions with Affiliates. The Borrower shall not, directly
or indirectly, enter into or permit to exist any transaction with any of its
affiliates or with any director, officer or employee of the Borrower other than
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Borrower and upon fair and reasonable terms
which are fully disclosed to the Lender and are no less favorable to the
Borrower than would be obtained in a comparable arm’s length transaction with a
Person that is not an affiliate of the Borrower.
9

--------------------------------------------------------------------------------



5.14.            Inconsistent Agreements. The Borrower shall not enter into any
agreement containing any provision that would be violated or breached by any
borrowing by the Borrower under this agreement or by the performance by the
Borrower of any of its Obligations under this agreement or under any other Loan
Document.


5.15.            Additional Debt.  The Borrower shall not, directly or
indirectly, create, incur, assume or suffer to exist any Debt except (a) under
this Agreement, (b) as reflected on the Financial Statements on the date hereof,
and (c) other unsecured Debt in an aggregate outstanding amount not at any time
exceeding $1,500,000.


6.
EVENTS OF DEFAULT; REMEDIES.



6.1.              Events of Default. The Borrower, without notice or demand of
any kind, will be in default under this agreement upon the occurrence of any of
the following events (each, an “Event of Default”):



(1) any amount due and owing under this agreement or any Revolving Note or
otherwise on account of any of the Obligations, whether by its terms or as
otherwise provided in this agreement, is not paid when due;




(2) any oral or written warranty, representation, certificate, or statement of
the Borrower in this agreement, the other Loan Documents, or any other agreement
with the Lender is false or inaccurate, in either case in any material respect,
when made or at any time thereafter, or if any information now or hereafter
furnished to the Lender by or on behalf of the Borrower proves to be false,
inaccurate, or misleading in any material respect;




(3) any failure to perform or default in the performance of any covenant,
condition, or agreement contained in this agreement and, if capable of being
cured, such failure to perform or default in performance continues for a period
of ten Business Days after the Borrower receives notice or knowledge from any
source of that failure to perform or default in performance, or in the other
Loan Documents or any other agreement with the Lender and that failure to
perform or default in performance continues beyond any applicable grace or cure
period;




(4) any breach or default in the payment or performance of any obligation
imposed by any instrument or agreement (other than the Loan Documents) pursuant
to which the Borrower has borrowed money from, or incurred liability to, any
Person;




(5) the Borrower becomes insolvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due; or the
Borrower applies for, consents to, or acquiesces in the appointment of a
trustee, receiver, or other custodian for the Borrower or any of its property or
makes a general assignment for the benefit of creditors; or, in the absence of
any such application, consent, or acquiescence, a trustee, receiver or other
custodian is appointed for the Borrower or for a substantial part of its
property and is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of the Borrower, and if any such case or proceeding is not
commenced by the Borrower, it is consented to or acquiesced in by the Borrower
or remains undismissed for 60 days; or the Borrower takes any action to
authorize, or in furtherance of, any of the foregoing;

10

--------------------------------------------------------------------------------




(6) the occurrence of any Change in Control; or




(7) the occurrence of any development, condition, or event that has a material
adverse effect on the Borrower.



6.2.              Remedies. Upon the occurrence of any Event of Default, the
Lender may, in its discretion, declare its commitments to the Borrower to be
terminated and all Obligations to be immediately due and payable. Upon such
acceleration, Lender may exercise all rights and other remedies permitted under
this agreement and the other Loan Documents and at law or equity, and any and
all obligations of Lender to make any further Revolving Loans will terminate.
The Borrower hereby waives any and all presentment, demand, notice of dishonor,
protest, and all other notices and demands in connection with the enforcement of
Lender’s rights under this agreement and the other Loan Documents.



7. MISCELLANEOUS.



7.1.              Obligations Absolute. None of the following will affect the
Obligations of the Borrower to the Lender under this agreement: (1) acceptance
or retention by the Lender of any interest in property as security for the
Obligations; (2) release by the Lender of any party liable with respect to the
Obligations; (3) release, extension, renewal, modification or substitution by
the Lender of any Revolving Note, or any note evidencing any of the Obligations,
or the compromise of the liability of any guarantor of the Obligations.


7.2.              Entire Agreement. This agreement and the other Loan Documents
(1) are valid, binding and enforceable against the Borrower and the Lender in
accordance with their respective provisions and no conditions exist as to their
legal effectiveness; (2) constitute the entire agreement between the parties
with respect to the subject matter of this agreement and thereof; and (3) are
the final expression of the intentions of the Borrower and the Lender. No
promises, either expressed or implied, exist between the Borrower and the
Lender, unless contained in this agreement or therein. This agreement, together
with the other Loan Documents, supersedes all negotiations, representations,
warranties, commitments, term sheets, discussions, negotiations, offers, or
contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution of this agreement with respect to any matter
directly or indirectly related to the terms of this agreement and the other Loan
Documents. This agreement and the other Loan Documents are the result of
negotiations among the Lender, the Borrower, and the other parties thereto, and
have been reviewed (or have had the opportunity to be reviewed) by counsel to
all such parties, and are the products of all such parties. Accordingly, this
agreement and the other Loan Documents are not to be construed more strictly
against the Lender merely because of the Lender’s involvement in their
preparation.


7.3.              Amendments; Waivers. No delay on the part of the Lender in the
exercise of any right, power, or remedy will operate as a waiver thereof, and no
single or partial exercise by the Lender of any right, power, or remedy will
preclude other or further exercise thereof or the exercise of any other right,
power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this agreement or the other Loan Documents will in
any event be effective unless the same is in writing and acknowledged by the
Lender, and then any such amendment, modification, waiver or consent will be
effective only in the specific instance and for the specific purpose for which
given.
11

--------------------------------------------------------------------------------

 
7.4.               Waiver of Defenses. The Borrower, on behalf of itself and any
guarantor of any of the obligations, waives every present and future defense,
cause of action, counterclaim, or setoff which the Borrower may now have or
hereafter may have to any action by the Lender in enforcing this agreement.
Provided the Lender acts in good faith, the Borrower ratifies and confirms
whatever the Lender may do pursuant to the terms of this agreement. This
provision is a material inducement for the Lender granting any financial
accommodation to the Borrower.


7.5.              Forum Selection and Consent to Jurisdiction. Any litigation
based on, or arising out of, under, or in connection with, this agreement or any
other Loan Document must be brought and maintained exclusively in the courts of
the state of Florida or in the United States District Court for the Middle
District of Florida; provided that nothing in this agreement will be deemed or
operate to preclude the Lender from bringing suit or taking other legal action
in any other jurisdiction. The Borrower hereby expressly and irrevocably submits
to the jurisdiction of the courts of the state of Florida and of the United
States District Court for the Middle District of Florida for the purpose of any
such litigation as set forth above. The Borrower further irrevocably consents to
the service of process by registered mail, postage prepaid, or by personal
service within or without the state of Florida. The Borrower hereby expressly
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of venue of any such litigation
brought in any such court referred to above and any claim that any such
litigation has been brought in an inconvenient forum.


7.6.              Waiver of Jury Trial. The Lender and the Borrower, after
consulting or having had the opportunity to consult with counsel, each
knowingly, voluntarily and intentionally waive irrevocably, any right to a trial
by jury in any action or proceeding to enforce or defend any rights under this
agreement, any other loan document, any of the other Obligations, or any
amendment, instrument, document, or agreement delivered or which might in the
future be delivered in connection herewith or therewith or arising from any
lending relationship existing in connection with any of the foregoing, or any
course of conduct or course of dealing in which the Lender and the Borrower are
adverse parties, and each agrees that any such action or proceeding will be
tried before a court and not before a jury. This provision is a material
inducement for the Lender granting any financial accommodation to the Borrower.


7.7.              Assignability. The Lender may at any time assign the Lender’s
rights in this agreement, the other Loan Documents, the Obligations, or any part
thereof. In addition, the Lender may at any time sell one or more participations
in the Revolving Loans. The Borrower may not sell or assign this agreement, or
any other agreement with the Lender or any portion thereof, either voluntarily
or by operation of law, without the prior written consent of the Lender. This
agreement is binding upon the Lender and the Borrower and their respective legal
representatives and successors. All references in this agreement to the Borrower
are deemed to include any successors, whether immediate or remote.


7.8.              Confirmations. The Borrower and the Lender agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing the aggregate unpaid principal amount of the Revolving Loans
then outstanding.
12

--------------------------------------------------------------------------------



7.9.              Confidentiality. The Lender agrees to use commercially
reasonable efforts (equivalent to the efforts the Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to it by the Borrower, including, without limitation,
all information designated as confidential, except that the Lender may disclose
any such information (1) to Persons employed or engaged by the Lender in
evaluating, approving, structuring, or administering the Revolving Loans; (2) to
any assignee or participant or potential assignee or participant that has agreed
to comply with the covenant contained in this section 7.9 (and any such assignee
or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (1)
above); (3) as required or requested by any federal or state regulatory
authority or examiner, or any insurance industry association, or as reasonably
believed by the Lender to be compelled by any court decree, subpoena, or legal
or administrative order or process; (4) as, on the advice of the Lender’s
counsel, is required by law; (5) in connection with the exercise of any right or
remedy under the Loan Documents or in connection with any litigation to which
the Lender is a party; or (6) that ceases to be confidential through no fault of
the Lender.


7.10.            Binding Effect. This agreement will become effective upon
execution by the Borrower and the Lender. If this agreement is not dated or
contains any blanks when executed by the Borrower, the Lender is hereby
authorized, without notice to the Borrower, to date this agreement as of the
date when it was executed by the Borrower, and to complete any such blanks
according to the terms upon which this agreement is executed.


7.11.            Governing Law. This agreement and each other Loan Document are
being delivered and accepted in the state of Florida and will be deemed to be
contracts made under and governed by the internal laws of the state of Florida
applicable to contracts made and to be performed entirely within that state,
without regard to conflict of laws principles.


7.12.            Enforceability. Wherever possible, each provision of this
agreement is to be interpreted so as to be effective and valid under applicable
law, but if any provision of this agreement is prohibited by or unenforceable or
invalid under any jurisdiction, that provision will, solely as to that
jurisdiction, be severable and be ineffective to the extent of that prohibition,
unenforceability, or invalidity without invalidating the remaining provisions of
this agreement or affecting the validity or enforceability of that provision in
any other jurisdiction.


7.13.            Survival of Borrower Representations. All covenants,
agreements, representations, and warranties made by the Borrower in this
agreement will, notwithstanding any investigation by the Lender, be deemed
material and relied upon by the Lender, will survive the making and execution of
this agreement and the Loan Documents and the issuance of any Revolving Note,
and will be deemed to be continuing representations and warranties until the
Borrower has fulfilled all of its Obligations to the Lender and the Lender has
been indefeasibly paid in full in cash. The Lender, in extending financial
accommodations to the Borrower, is expressly acting and relying on the
representations and warranties set forth in this agreement and the other Loan
Documents.


7.14.            Extensions of Lender’s Commitment. This agreement will govern
the terms of any extensions or renewals of the Lender’s commitment under this
agreement and any replacement note executed by the Borrower and accepted by the
Lender in its sole and absolute discretion in substitution for any Revolving
Note.
13

--------------------------------------------------------------------------------

 
7.15.            Time of Essence. Time is of the essence in making payments of
all amounts due the Lender under this agreement and in the performance and
observance by the Borrower of each covenant, agreement, provision, and term of
this agreement.


7.16.            Counterparts; Facsimile Signatures. This agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which counterparts will be deemed to be an
original, but all of which counterparts together will constitute but one and the
same agreement. Receipt of an executed signature page to this agreement by
facsimile or other electronic transmission will constitute effective delivery
thereof. Electronic records of executed Loan Documents maintained by the Lender
will be deemed to be originals thereof.


7.17.            Notices. (a) Except as otherwise provided in this agreement,
the Borrower waives all notices and demands in connection with the enforcement
of the Lender’s rights under this agreement. All notices, requests, demands, and
other communications provided for under this agreement must be in writing and
addressed as follows or, as to each party, at any other address designated by
that party in a written notice to each other party complying as to delivery with
the terms of this section 7.17:



To the Borrower: Jacksonville Bancorp, Inc.

100 North Laura Street
Jacksonville, Florida  32202
Attention:  Chief Financial Officer



To the Lender: Castle Creek SSF-D Investors, LP

6051 El Tordo, P.O. Box 1329
Rancho Santa Fe, CA 92067


(b)            All notices addressed as above will be deemed to have been
properly given (1) if served in person, upon acceptance or refusal of delivery;
(2) if mailed by certified or registered mail, return receipt requested, postage
prepaid, on the third day following the day that notice is deposited in any post
office station or letter box; or (3) if sent by recognized overnight courier, on
the first day following the day that notice is delivered to that courier. No
notice to or demand on the Borrower in any case will entitle the Borrower to any
other or further notice or demand in similar or other circumstances.


7.18.            Costs, Fees, and Expenses. (a) The Borrower shall pay or
reimburse the Lender for the following: all reasonable costs, fees, and expenses
incurred by the Lender or for which the Lender becomes obligated in connection
with the negotiation, preparation, consummation, collection of the Obligations
,or enforcement of this agreement, the other Loan Documents, and all other
documents provided for in this agreement or delivered or to be delivered under
this agreement or in connection herewith (including any amendment, supplement,
or waiver to any Loan Document), or during any workout, restructuring, or
negotiations in respect thereof, including, without limitation, reasonable
consultants’ fees and attorneys’ fees and time charges of counsel to the Lender,
plus costs and expenses of such attorneys or of the Lender; and all taxes
payable in connection with this agreement or the other Loan Documents, whether
or not the transaction contemplated hereby is consummated. In furtherance of the
foregoing, the Borrower shall pay any and all stamp and other taxes and other
costs and expenses in connection with the execution and delivery of this
agreement, any Revolving Note, and the other Loan Documents to be delivered
under this agreement, and shall save and hold the Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay any such costs and expenses.
14

--------------------------------------------------------------------------------



(b)            That portion of the Obligations consisting of costs, expenses, or
advances to be reimbursed by the Borrower to the Lender pursuant to this
agreement or the other Loan Documents which are not paid on or prior to the date
of this agreement will be payable by the Borrower to the Lender on demand.


(c)            The costs and expenses incurred by the Lender in any manner or
way with respect to the following will be part of the Obligations, payable by
the Borrower to the Lender on demand: (1) if at any time or times hereafter the
Lender employs counsel for advice or other representation (a) with respect to
this agreement or the other Loan Documents; (b) to represent the Lender in any
litigation, contest, dispute, suit, or proceeding or to commence, defend, or
intervene, or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by the Lender, the
Borrower, or any other Person) in any way or respect relating to this agreement,
the other Loan Documents, or the Borrower’s business or affairs; or (c) to
enforce any rights of the Lender against the Borrower or any other Person that
may be obligated to the Lender by virtue of this agreement or the other Loan
Documents; or (2) if at any time or times hereafter the Lender attempts to or
enforces any of the Lender’s rights or remedies under the Agreement or the other
Loan Documents.


7.19.            Indemnification. The Borrower shall defend (with counsel
satisfactory to the Lender), protect, indemnify, exonerate, and hold harmless
each Indemnified Party from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and distributions of any kind or nature (including the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto, which will also
include, without limitation, reasonable attorneys’ fees and time charges of
attorneys who may be employees of any Indemnified Party), which may be imposed
on, incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including, without limitation, securities laws, environmental
laws, commercial laws and regulations, under common law or in equity, or based
on contract or otherwise) in any manner relating to or arising out of this
agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this agreement
and the Loan Documents, including the making or issuance and management of the
Revolving Loans, the use or intended use of the proceeds of the Revolving Loans,
the enforcement of the Lender’s rights and remedies under this agreement, the
Loan Documents, any Revolving Note, any other instruments and documents
delivered under this agreement, or under any other agreement between the
Borrower and the Lender, but the Borrower will not have any obligations under
this agreement to any Indemnified Party with respect to matters determined by a
court of competent jurisdiction by final and nonappealable judgment to have been
caused by or to have resulted from the willful misconduct or gross negligence of
such Indemnified Party. To the extent that the undertaking to indemnify set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, the Borrower shall satisfy such undertaking to the maximum
extent permitted by applicable law. Any liability, obligation, loss, damage,
penalty, cost or expense covered by this indemnity must be paid to each
Indemnified Party on demand, and failing prompt payment, together with interest
thereon at the Default Rate from the date incurred by each Indemnified Party
until paid by the Borrower, will be added to the Obligations of the Borrower.
This section 7.19 will survive the satisfaction and payment of the other
Obligations and the termination of this agreement.
15

--------------------------------------------------------------------------------



7.20.            Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower or the transfer to the Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys fees of the
Lender, the Obligations will automatically be revived, reinstated, and restored
and will exist as though that Voidable Transfer had never been made.


7.21.            Customer Identification—USA Patriot Act Notice. The Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and the Lender’s policies and practices, the Lender is required to
obtain, verify and record certain information and documentation that identifies
the Borrower, which information includes the name and address of the Borrower
and such other information that will allow the Lender to identify the Borrower
in accordance with the Act.


[SIGNATURE PAGE FOLLOWS]


16

--------------------------------------------------------------------------------



The parties are signing this Loan Agreement as of the date stated in the
introductory clause.
 
 

 
JACKSONVILLE BANCORP, INC., as the Borrower
       
By:
/s/ Valerie A. Kendall
 
Name:
Valerie A. Kendall
 
Title:
EVP/CFO
                   
CASTLE CREEK SSF-D INVESTORS, LP
       
By:
/s/ John Pietrzak
 
Name:
John Pietrzak
 
Title:
Managing Principal









Signature page to
Loan Agreement


 
 

--------------------------------------------------------------------------------